Citation Nr: 0620042	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than December 9, 
1999, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, K.F.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened the claim for service 
connection for post-traumatic stress disorder and granted it, 
effective December 9, 1999.  She has been assigned a 
100 percent evaluation.

In May 2006, the veteran and her daughter testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  In July 1988, the Board denied service connection for 
post-traumatic stress disorder.  That decision is final.

2.  On December 9, 1999, the veteran submitted an application 
to reopen the claim for service connection for post-traumatic 
stress disorder.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of entitlement to 
service connection for post-traumatic stress disorder between 
July 1988 and December 1999.  


CONCLUSION OF LAW

The legal criteria for an effective date prior to December 9, 
1999, for the grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

By letter dated in May 2005, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help her get the evidence 
necessary to substantiate her claim for an earlier effective 
date, but that she must provide enough information so that VA 
could request any relevant records.  It told her that it was 
responsible for obtaining any evidence held by a government 
agency.  VA also informed the veteran to submit any evidence 
in her possession that pertained to the claim.  

With respect to informing the veteran of the evidence 
necessary to substantiate the claim, VA failed to provide 
that information.  However, the Board finds that the veteran 
has not been prejudiced by such, as it is clear that she has 
actual knowledge of what is necessary to establish an earlier 
effective date for the award of service connection for post-
traumatic stress disorder.  the veteran has actual knowledge 
of the evidence necessary to substantiate her claim.  For 
example, she has alleged that a July 1988 Board decision that 
denied service connection for post-traumatic stress disorder 
contained clear and unmistakable error (which was addressed 
in a February 2006 Board decision).  Based upon the facts in 
this case, that is the only way she can obtain an earlier 
effective date.  Thus, the veteran has actual knowledge of 
the evidence necessary to substantiate the claim for an 
earlier effective date, which is why the failure to inform 
her of the evidence necessary to substantiate the claim for 
an earlier effective date is deemed harmless.  

In this case, the VCAA letter was issued after the 
determination that assigned the effective date of September 
9, 1999, for the award of service connection for post-
traumatic stress disorder.  However, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  It must be 
noted that the veteran's application to reopen the claim for 
service connection for post-traumatic stress disorder was 
submitted prior to the passage of the VCAA, although her 
claim was not for an earlier effective date.  Nevertheless, 
the veteran has had an opportunity to respond to the April 
2005 VCAA letter, supplement the record, and participate in 
the adjudicatory process after the notice was given, to 
include having a hearing before the Board in May 2006.  For 
these reasons, the veteran has not been prejudiced by the 
timing of the VCAA letter.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran's claim for an earlier 
effective date is not a claim for service connection.  
Regardless, she meets "veteran status," she is currently 
service connected for post-traumatic stress disorder, she is 
at the maximum evaluation possible, and she understands how 
effective dates are assigned (as explained above).  See 
Bernard, 4 Vet. App. 384.  Thus, any error in the failure to 
issue a letter addressing these elements is harmless because 
she either already meets these elements or is aware of what 
it would take to meet these elements.  

In connection with the claim for an earlier effective date, 
VA has not obtained any records, and the veteran has not 
alleged that there are any outstanding records that would 
assist in obtaining an earlier effective date.  Additionally, 
VA did not provide the veteran with an examination or obtain 
an opinion in connection with her claim for an earlier 
effective date, as it was not a requirement.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, in this case, the 
effective date is determined based upon evidence already in 
the claims file.  Additionally, a claim for an earlier 
effective date does not meet the statutory requirements for 
entitlement to a VA examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d)(2)(A) - (C).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Earlier Effective Date

Service connection for post-traumatic stress disorder has 
been granted, effective December 9, 1999, and assigned a 
100 percent evaluation as of that date.  The veteran asserts 
that she should be granted an earlier effective date because 
the evidence at that time of the July 1988 Board decision 
established that she had post-traumatic stress disorder due 
to an in-service sexual assault.  

At the May 2006 hearing before the undersigned, the veteran 
stated she had been in a motor vehicle accident while in 
service (November 1978), which had caused a traumatic 
placenta abruption.  She stated she underwent a procedure 
within three months following her discharge from service as a 
result of the in-service trauma to her placenta.  The veteran 
testified she had been told at that time that the doctors had 
attributed it to the motor vehicle accident in service.  She 
asserted she warranted an effective date going back to her 
prior claim for service connection for post-traumatic stress 
disorder, which was filed in July 1983.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than December 9, 1999, 
for the award of service connection for post-traumatic stress 
disorder is legally precluded.  

In the July 1988 decision, the Board denied service 
connection for post-traumatic stress disorder.  That decision 
is final, see 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2005), and the effective date cannot precede the date of the 
Board decision.  The appellant attacked the July 1988 Board 
decision as containing clear and unmistakable error.  In a 
February 2006 decision, the Board determined that the July 
1988 Board decision does not contain clear and unmistakable 
error.  Therefore, the finality of the July 1988 Board 
decision stands, and an effective date earlier than July 1988 
is legally precluded.  

On December 9, 1999, the veteran submitted an application to 
reopen the claim for service connection for post-traumatic 
stress disorder.  Here, the Board finds no basis to grant an 
effective date prior to December 9, 1999, for the award of 
service connection for post-traumatic stress disorder.  In 
fact, the Board concludes that an effective date prior to 
December 9, 1999, is legally precluded.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Sears v. Principi, 16 
Vet. App. 244, 248 ("The Court thus holds that the 
effective-date statute, 38 U.S.C. § 5110(a), is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed"); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen").  The veteran's application to reopen the claim 
for service connection for post-traumatic stress disorder was 
granted based upon her December 9, 1999, application to 
reopen the claim for service connection for post-traumatic 
stress disorder.  The Board finds that this is the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for post-traumatic 
stress disorder prior to December 9, 1999, and finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§ 3.155 (2005).  The veteran filed informal claims for 
increase for the service-connected lumbar strain with 
degenerative disc disease, L5-S1, in 1992, but she did not 
indicate an intent to file a claim for service connection for 
post-traumatic stress disorder at that time.  

The Board recognizes that the veteran's post-traumatic stress 
disorder is severe, as evidenced by both her demeanor at the 
May 2006 hearing and the 100 percent evaluation for such 
disability.  Additionally, her daughter provided testimony 
regarding the difficulties she faced growing up as a result 
of her mother's psychiatric disability.  Unfortunately, based 
upon the law and the facts in this case, the Board is without 
the authority to award an effective date prior to 1999.  See 
38 C.F.R. § 19.5 (2005) (Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA).  The 
statute and regulation provide that when there is prior final 
denial in a claim for service connection, the effective date 
for a reopened claim cannot be prior to the date of claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the reasons stated above, an effective date earlier than 
December 9, 1999, for the award of service connection for 
post-traumatic stress disorder cannot be granted.  The Court 
has held that in a case where the law, as opposed to the 
facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than December 9, 
1999, for the award of service connection for post-traumatic 
stress disorder is denied.  



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


